Citation Nr: 1817611	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to compensation under 38 U.S.C. 1151 for adenocarcinoma of the colon. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the claims has since been transferred to the RO in Houston, Texas.  

The Veteran testified before a Decision Review Officer (DRO) at a hearing held at the RO in June 2014.  He subsequently testified at a videoconference hearing before the undersigned in December 2017.  Transcripts of both hearings have been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's back disability did not have its onset in, and is not otherwise related to, his service.

2.  The Veteran's colon cancer was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The requirements for compensation under 38 U.S.C. § 1151 for causation or aggravation of colon cancer, claimed as due to VA treatment, have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309 (a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303 (b) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran has been diagnosed with degenerative arthritis of the spine, and spinal stenosis.  He asserts that an in-service fall from a telephone pole caused his back disability.  

The Veteran's service treatment records show no treatment for any back conditions.  In his February 1969 separation examination, the Veteran's spine was found to be normal.  

Although there is no evidence of such a fall, or treatment for same, in his service treatment records, the Veteran has submitted a statement from a fellow service member who witnessed the fall.  Thus, the Board concedes that an in-service injury occurred.    

In April 2016, the Veteran underwent a VA thoracolumbar spine examination.  At that time, the examiner confirmed a diagnosis of degenerative arthritis of the spine and spinal stenosis.  The Veteran described the in-service fall, after which he developed a pinching feeling in his back.  The pain was constant from that point forward, and he described it as dull and achy.  The Veteran reported no flare-ups and indicated that his back pain increased with standing. 

On the question of nexus, the VA examiner determined that it was less likely than not that the Veteran's back condition was incurred in, or caused by, his military service.  In support of his conclusion, the examiner indicated that while the Veteran did have back problems, including arthritis, the imaging of his back showed a chronic, slowly worsening disability.  There was no evidence on imaging or in the records or history which would indicate that a remote acute injury led to the Veteran's back problem.  While the Veteran reported experiencing pain consistently since service, the examiner noted that he did not seek treatment for the condition for over 30 years, and that when he first sought treatment for the problem, the Veteran reported that his back pain did not start in service, but a few years later.  Thus, the examiner concluded, the 1968 fall did not cause the Veteran's back disability. 

Based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection must be denied. Initially, for purposes of 38 C.F.R. § 3.309, there is no evidence that the Veteran manifested arthritis in service, or within the first year following his discharge.  Rather, as determined by the April 2016 examiner, the Veteran's back disability was due to aging.  The Board assigns great probative weight to the April 2016 opinion, as it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly-reasoned opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The examiner also discussed the Veteran's lay assertions and arguments in his well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Notably, there is no contrary medical opinion of record.

The Board notes that the Veteran, his wife, his cousin and his fellow service member each provided statements addressing the Veteran's back disability and his military service.  However, the Board finds that such assertions provide no persuasive evidence in support of the claim.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and which is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The matter of the etiology of the disability at issue here is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As neither the Veteran nor his family and friends are shown to be other than laypersons without the appropriate training and expertise, they are not competent to render a probative opinion as to the medical matter upon which this claim turns.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson, supra.  One factor to consider is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the matter of whether the Veteran's current back disability is etiologically related to his military service is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise. Id. Hence, the lay assertions in this regard have no probative value. 

For these reasons, the claim for service connection for a back condition must be denied. In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; see also Ortiz, supra; Gilbert, supra

Turning to the Veteran's claim regarding his colon cancer, compensation under 38 U.S.C. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable. 38 U.S.C. § 1151 (a) (2012). 

The present case, however, essentially concerns a claim of a failure to treat or diagnose a disability.  The United States Court of Appeals for Veterans Claims (Court) has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation-the failure to diagnose-resulted in additional disability or death." Id. 

Essentially, in order to prove a claim under 38 U.S.C. § 1151 for failure to diagnose or treat a condition, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson, supra;  VAOPGCPREC 05-01 (Feb. 5, 2001); see also 38 C.F.R. § 19.5 (2017). 

The Veteran was originally diagnosed with colon cancer in November 2011.  He contends that his cancer developed as a result of fault on the part of VA in failing to locate and diagnose it, despite performing colon examinations in June and December 2007.  In multiple statements to VA, the Veteran asserted that VA failed to use proper testing-specifically, an x-ray-to evaluate his colon and that, had they done so, they would have been able to diagnose his cancer earlier.  The Veteran avers that, had there been more thorough testing, the cancer would not have developed and he would not have had to undergo surgery.  

The record shows that the Veteran was seen at VA in June 2007, at which time he underwent a flexible sigmoidoscopy.  That test showed the presence of a 4 to 5 millimeter polyp located at 25 centimeters into the colon.  The polyp was removed and the Veteran was informed that, based on the testing, he would be scheduled for a colonoscopy in 3 years.  

In December 2007, the Veteran underwent a colonoscopy at VA.  At that time, a 5 millimeter polyp was removed and, based on the results of that test, it was recommended that the Veteran undergo another colonoscopy in 5 years.  A July 2010 VA treatment note shows the Veteran had been recommended to undergo a routine colonoscopy in 2012.

In November 2011, the Veteran was seen at a VA emergency department with complaints of abdominal pain, nausea, and vomiting.  Testing at that time showed a large bowel obstruction at the sigmoid colon.  The mass was removed at that time and determined to be cancerous.  

In June 2013, the Veteran underwent a VA examination to determine whether his colon cancer was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of the VA in furnishing hospital care, medical or surgical treatment, or examination; or, was an event not reasonably foreseeable.  The examiner concluded that the Veteran's cancer was less likely than not due to his VA treatment.  

In support of his conclusion, the examiner explained that the average rate of time for a polyp to develop into cancer is 7 to 10 years.  Due to the brief amount of time between the Veteran's 2007 examinations and the advanced cancer removed in 2011, it was unlikely that the cancer developed as a new lesion in those 4 years.  It likely existed in some form in 2007. 

However, although colonoscopy is considered to be the best available study to detect early forms of colon cancer, the procedure is not foolproof.  The examiner named recent medical studies which showed that the "miss rate" for polyps was approximately 22 percent.  Colonoscopy and flexible sigmoidoscopy are only screening procedures, and such screening will miss a certain percentage of colon lesions.  Such an inaccuracy will occur without any fault or negligence on the part of the examiner performing the procedure.  Due to this level of missed lesions, the examiner reiterated that it was unlikely that VA was at fault for the development of the Veteran's cancer. 

Based upon the foregoing, the Board finds that the weight of the evidence of record demonstrates that the colon cancer was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided the examinations.   

The Board finds that while VA failed to diagnose what was likely a pre-existing disease, the examining VA physicians exercised the degree of skill and care ordinarily required of the medical profession.  To that end, the June 2013 examiner confirmed that the Veteran's colon cancer was likely present, in some form, in 2007.  However, he specifically determined that a colonoscopy was the best available study to detect early forms of colon cancer, and that there was no carelessness, negligence, lack of proper skill or error in judgment on the part of the VA examiners who used a flexible sigmoidoscopy and colonoscopy to screen the Veteran for colon cancer in 2007.  The Board finds the opinion of the June 2013 examiner to be highly probative, as it is fully supported by a reasoned medical explanation, to include references to multiple published medical treatises.  See Nieves-Rodriguez, supra; Stefl, supra.  Thus, the Board must find that the Veteran's contention that the 2007 examiners should have used an x-ray to examine him, which would have revealed colon cancer, is outweighed by the June 2013 VA examiner's opinion concerning the best-available screening processes for early forms of colon cancer.  

The evidence provided by the Veteran in support of his claim are his statements and those of his wife, to include his testimony at both hearings, asserting improper care on the part of VA; however, the Board finds that, as laypersons, under the facts of this case that involve questions of the onset and progression of cancer, specific signs and testing for cancer, and the standards of testing for cancer, neither the Veteran nor his wife is competent to make a determination as to whether the proper standard of care was provided.  In this regard, such an inquiry is medically complex in nature and there is no indication that the Veteran and his wife have the requisite training or knowledge to offer such an opinion. See Davidson, supra; Jandreau, supra (lay persons not competent to diagnose cancer); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

Specifically, rendering an opinion as to whether the colon cancer is the result of any VA treatment, or lack thereof, requires an understanding of a complex internal physical process pertaining to the nature and causes of cancer, which is beyond the scope of the Veteran or his wife; therefore, as neither are competent to render an opinion as to whether VA failed to timely diagnose and properly treat the Veteran, which proximately caused the continuance or natural progress of cancer, the Board accords such statements no probative weight.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the VA physicians who screened the Veteran for colon cancer in 2007 did not exercise the degree of skill and care ordinarily required of the medical profession, or reasonably should have diagnosed the condition and rendered treatment.  Therefore, a finding as to whether the Veteran suffered a disability which would have been avoided if proper diagnosis and treatment had been rendered is not necessary.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz, supra; Gilbert, supra. 


ORDER

Service connection for a back condition is denied. 

Compensation under 38 U.S.C. § 1151 for colon cancer, claimed as due to VA treatment, is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


